Citation Nr: 0937651	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to 
February 1983.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in September 
2008.  A transcript of this proceeding is of record.  

This case was previously before the Board in November 2008 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board notes that the issue on appeal was previously 
phrased as "entitlement to service connection for bipolar 
disorder (also claimed as depression)."  However, the Board 
notes that the Veteran has been diagnosed with various 
acquired psychiatric disorders including schizoaffective 
disorder, bipolar type, dissociative identity disorder, major 
depressive disorder, and posttraumatic stress disorder 
(PTSD).  Furthermore, the Court of Appeals for Veterans 
Claims has found that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
Board has recharacterized the issue on appeal to encompass 
all of the Veteran's psychiatric diagnoses.   

In September 2009, the Veteran's representative submitted 
additional evidence directly to the Board and included a 
waiver of consideration of that evidence by the RO.  
38 C.F.R. § 20.1304 (2008).  As such, the Board has 
considered that evidence in this decision.  


FINDING OF FACT

The presumption of soundness is not rebutted.  Affording the 
Veteran the benefit of the doubt, there is competent evidence 
that her current psychiatric condition was incurred in 
service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that an 
acquired psychiatric disorder is related to her service with 
the United States Navy from August 1982 to February 1983.  
Specifically, the Veteran argues that she suffered from an 
acquired psychiatric disorder prior to military service and 
this disorder was aggravated by her military service.  

Factual Background

In an October 1981 Report of Medical History the Veteran 
reported that she had attempted suicide at the age of 17, 
prior to service.  She also reported depression or excessive 
worry.  A private medical report dated in April 1981 
confirmed that the Veteran attempted suicide prior to service 
and shows a diagnosis of adjustment reaction of adolescence.  
A September 1981 statement from the private hospital that 
treated the Veteran after her April 1981 suicide attempt 
noted that she recovered well and had a good prognosis.  An 
October 1981 psychiatric consult included in the service 
treatment records noted the Veteran's history concluded that 
there was no evidence of a psychiatric disorder and the 
Veteran should be accepted for service.  The report of an 
October 1981 enlistment examination noted the psychiatric 
consult and included a normal psychiatric evaluation; no 
pertinent defects or diagnoses were noted.  

While in service the Veteran continued to experience 
psychiatric problems.  A January 1983 examination noted a 
diagnosis of immature personality disorder.  She was later 
discharged in February 1983 due to her psychiatric problems.  
Private treatment records dated from February 1992 to 
September 2008 show several hospitalizations for psychiatric 
disorders, characterized as bipolar disorder, schizoaffective 
disorder, dysthymia, PTSD, and dissociative disorder.    

In connection with the pending claim the Veteran was afforded 
a VA psychiatric examination in September 2005.  The examiner 
diagnosed the Veteran with dissociative identity disorder, 
PTSD, and major depressive disorder.  The examiner also 
opined that the Veteran was mistakenly diagnosed with bipolar 
disorder, probably because of her dramatic mood swings and 
varying presentations as a result of the dissociative 
identity disorder.  Furthermore, the examiner opined that 
because the Veteran had certain childlike aspects to her 
personality at times, it was likely that the diagnosis of 
immature personality disorder in service was also related to 
initial symptoms of dissociative identity disorder and PTSD.  

Pursuant to the Board's November 2008 remand the Veteran was 
afforded another VA psychiatric examination in January 2009.  
This examiner was specifically asked to comment on whether 
there was clear and unmistakable evidence that the Veteran's 
acquired psychiatric disorders preexisted her military 
service and, if so, whether these psychiatric disorders were 
not aggravated by her military service.  This examiner 
diagnosed the Veteran with schizoaffective disorder, bipolar 
type, history of dissociative identity disorder, history of 
major depressive disorder, PTSD, and polysubstance abuse, in 
full remission.  The examiner also noted that the Veteran's 
schizoaffective disorder, bipolar disorder, PTSD, major 
depressive disorder, and polysubstance dependence were 
apparent prior to her time in the United States Navy.  

The examiner opined that the Veteran's diagnosis of 
dissociative identity disorder was exacerbated during her 
time in the United States Navy as evidenced by the Veteran's 
description of not experiencing certain symptoms prior to her 
time in military service.  For instance, the Veteran 
described a history of visual hallucinations prior to her 
military service, however, auditory hallucinations were not 
present until her time in boot camp.  The examiner also 
opined that the Veteran's schizoaffective disorder, bipolar 
type, PTSD, and major depressive disorder were not related to 
the Veteran's military service.  However, the examiner 
further opined that the Veteran's dissociative identity 
disorder and PTSD were exacerbated or more than likely 
exacerbated due to the Veteran's military service.  

The VA examiner offered an addendum to her report in March 
2009, noting that it was "unmistakable per the Veteran's 
report that the schizoaffective disorder, bipolar type and 
PTSD were apparent prior to her military service and the 
evidence does display that they were aggravated by her 
military service.  The Veteran's diagnosis of dissociative 
identity disorder was not clearly apparent prior to her 
military service and appears to be service-connected as she 
denied any altered personalities prior to her enlistment."  

The VA examiner supplemented her report a second time in July 
2009.  At that time the examiner wrote that the question 
originally asked of her was whether the Veteran's psychiatric 
disability was aggravated to a degree beyond the natural 
progression of the disease.  The examiner wrote that the 
answer to this question was "no."  The examiner continued:  
"[i]n regard to the Veteran's baseline manifestations and 
increased manifestations of the diagnosed psychiatric 
disorder, in my original addendum, this examiner stated that 
the Veteran's schizoaffective disorder, bipolar type and PTSD 
were apparent prior to her military service and the evidence 
does suggest that they were aggravated by her military 
service; however, that is not to say they would not have been 
aggravated by the natural progression of the disorders or 
other environmental stressors."    

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service. 38 U.S.C.A. § 1131.  For purposes of 
service connection pursuant to § 1131, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for aggravation of that disability.  In that case, 
section 1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).   

Also, certain chronic diseases, such as psychoses will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
from the date of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

On the October 1981 enlistment examination report, the 
examiner noted "normal" psychiatric evaluation.  A 
psychiatric disorder was not "noted" at the time of the 
Veteran's examination, acceptance, and enrollment into active 
military service.  Thus, the presumption of soundness 
attaches and can only be rebutted by clear and unmistakable 
evidence demonstrating that a psychiatric disorder existed 
before service and was not aggravated by service.  Wagner, 
supra. 

The record includes pre-service treatment reports and 
opinions offered after VA examinations which show that the 
Veteran's psychiatric condition clearly and unmistakably pre-
existed service.  The Board finds, however, that the record 
does not contain clear and unmistakable evidence that the 
condition was not aggravated by service.  The Board remanded 
the claim to obtain a medical opinion addressing the specific 
question of aggravation.  The final opinion, offered after an 
examination and in two supplemental opinions, was that the 
evidence does "suggest" that the pre-existing psychiatric 
problems were aggravated by service, but that is "not to say 
they would not have been aggravated" by other stressors.  
Such language does not meet the standard of clear and 
unmistakable evidence that the preexisting condition was not 
aggravated.  Thus, the presumption of soundness is not 
rebutted.  The Veteran is presumed to have entered service in 
sound psychiatric condition.   

Having found that the Veteran was sound at entrance into 
service, the Board finds that her current psychiatric 
problems were incurred in service.  The September 2005 VA 
examiner noted that it was likely that the Veteran's 
diagnosis of immature personality disorder in service was 
related to initial symptoms of dissociative identity disorder 
and PTSD.  The January 2009 VA examiner opined that the 
Veteran's dissociative identity disorder and PTSD preexisted 
her military service and were aggravated by her service.  In 
a March 2009 addendum the VA examiner opined that the 
Veteran's schizoaffective disorder, bipolar type and PTSD 
preexisted military service and were aggravated by her 
service.  The March 2009 addendum also notes that the 
Veteran's dissociative identity disorder was related to her 
military service.  The September 2005, January 2009, and 
March 2009 opinions provide a plausible basis to conclude 
that at least one of the Veteran's current acquired 
psychiatric disorders was either incurred or aggravated by 
her military service.  With resolution of all reasonable 
doubt in the Veteran's favor, it is concluded that the 
evidence supports service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


